Citation Nr: 0803174	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  06-25 053	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Louisville, Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 10% for 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The appellant had active duty for training from July to 
November 1969, for a period in August 1971, and from May to 
August 1972.

This appeal to the Board of Veterans Appeals (Board) arises 
from a December 2003 rating action that granted service 
connection for tinnitus and assigned an initial 10% rating 
from March 2003; the appellant appeals the 10% rating as 
inadequate.

In August 2006, the RO received the appellant's Notice of 
Disagreement with the March 2003 effective date of the grant 
of service connection for tinnitus.  The RO denied an earlier 
effective date in April 2007 (as reflected in the 
Supplemental Statement of the Case), but the appellant did 
not perfect his appeal by filing a Substantive Appeal.  

For reason expressed below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify the appellant when 
further action on his part is required.


REMAND

In his August 2006 Substantive Appeal, the appellant 
requested a Board hearing before a Veterans Law Judge at the 
RO (Travel Board hearing).  In a September 2007 statement, 
the appellant's representative withdrew his Board hearing 
request.  In response to the RO's September 2007 notice to 
the appellant that his representative had withdrawn his Board 
hearing request, the appellant notified the RO in October 
2007 that the representative had withdrawn his hearing 
request without his knowledge and against his wishes, and he 
reiterated his request for a Board hearing.    

To ensure full compliance with due process requirements, this 
matter is hereby REMANDED to the RO via the AMC for the 
following action:

The RO should schedule a Travel Board 
hearing for the appellant and any 
witnesses.  Notice to report for the 
hearing should be sent to the appellant, 
with a copy to his representative.  Any 
failure of the appellant to report for 
the hearing should be clearly documented 
for the record.  Thereafter, the claims 
folder should be transferred back to the 
Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

